Citation Nr: 9925212	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a schedular rating of 100 percent for a post-
traumatic stress disorder which is currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted an increased rating for 
post-traumatic stress disorder to 70 percent.  The RO granted 
a total rating based on individual unemployability due to 
service-connected disabilities in July 1997.  The veteran is 
seeking a 100 percent schedular rating for post-traumatic 
stress disorder.  


FINDINGS OF FACT

1.  During the pendency of this appeal the RO granted the 
veteran a total rating based on individual unemployability 
due to service-connected disabilities.  The benefit was 
granted based on a finding that the veteran was only able to 
maintain marginal employment.  

2.  The veteran's post-traumatic stress disorder does not 
produce total occupational and social impairment.  


CONCLUSION OF LAW

The schedular criteria for 100 percent schedular rating for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The schedular criteria for a 70 percent rating for a post-
traumatic stress disorder require occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The schedular criteria for a 100 percent evaluation require 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own names.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

Factual Background.  The veteran served in the Republic of 
Vietnam.  He was awarded a Combat Infantrymen's Badge, a 
Purple Heart and a Bronze Star.  The RO granted service 
connection for post-traumatic stress disorder in May 1995.  A 
30 percent rating was assigned.  The veteran indicated 
disagreement with the assignment of only a 30 percent rating.  
The RO issued him a statement of the case in September 1995.  
The veteran did not submit a timely substantive appeal.  

In January 1997 he requested an increased rating for post-
traumatic stress disorder.  In May 1997 the RO granted an 
increased rating to 70 percent.  The veteran filed a VA Form 
21-8940 in June 1997 and requested a total rating based on 
individual unemployability.  The veteran's service-connected 
disabilities include post-traumatic stress disorder rated as 
70 percent disabling and residuals of a gunshot wound to the 
back, rated as noncompensably disabling.  The RO granted a 
total rating based upon individual unemployability resulting 
from service-connected disabilities in July 1997.  The RO 
indicated that the veteran was self employed as a handyman.  
His income for the past 12 months was $6,500.  It was 
considered to be marginal employment.  The RO found that the 
veteran was unable to follow a substantial gainful 
occupation.  

The medical record in this case are limited to records of the 
veteran's hospitalization from November 1993 to December 
1994, two VA examinations and records of the veteran's 
treatment at the Vet Center and VA mental health records.  A 
short synopsis of those records is set out below.

The mental status examination at the time of the veteran's 
hospitalization in November 1993 revealed that he was alert 
and oriented times three.  His speech was goal directed  and 
minimally tangential.  His mood was dysphoric and his affect 
was flat.  He denied suicidal or homicidal ideations.  His 
cognitive functions were intact.  Short term memory was fair.  
Long term memory was good.  His judgment was fair.  His fund 
of knowledge was fair.  The initial diagnostic impression was 
alcohol abuse with need to rule out post-traumatic stress 
disorder.  An interim summary included diagnoses of post-
traumatic stress disorder and dysthymia.  The highest level 
of adaptive functioning for the last year was 60.  In August 
1994 he veteran was transferred to a self help ward.  The 
veteran had worked temporary casual labor jobs in the 
carpentry field.  

A VA mental disorders examination was conducted in March 
1997.  The veteran was on time for his appointment.  He was 
clean shaven, causally and appropriately dressed.  He engaged 
appropriately and was fully cooperative.  He complained of 
intrusive thoughts.  He had nightmares two or three times a 
week.  He was alert and oriented times four.  His short term 
memory was good for two out of four items.  He successfully 
did serial three's.  He denied auditory or visual 
hallucinations.  He did not appear to have a formal thought 
disorder.  Mood was occasionally dysphoric during the 
interview.  He reported mood swings.  He denied a history of 
overt suicide attempts, but had engaged in reckless behavior 
in the past.  He denied current suicidal intent but said that 
he had ongoing suicidal ideation.  The diagnoses were post-
traumatic stress disorder and alcohol dependence in sustained 
full remission.  A Global Assessment of Functioning (GAF) 
score of 40 for major impairment of mood, social relations 
and occupational functioning was assigned.  

In November 1998 a VA mental status examination was 
performed.  The veteran was dressed casually.  He was 
cooperative during the examination.  His mood was anxious.  
His affect was blunted.  His speech was spontaneous.  The 
rate, volume and tone were normal.  His thought processes 
were goal directed.  There was no loosening of associations 
or flight of ideation.  He denied hallucinations.  He was not 
delusional.  He denied suicidal ideation.  He reported 
feelings of hopelessness.  He reported intrusive thoughts.  
His insight was fair.  Judgment was fair.  He was oriented to 
time, place, person and purpose.  He was able to recall one 
out of three words after three minutes.  Short term memory 
was grossly intact.  Long term memory was grossly intact.  
Attention was impaired.  The diagnoses were post-traumatic 
stress disorder and depressive disorder not otherwise 
specified secondary to post-traumatic stress disorder.  His 
current Global Assessment of Functioning Score was 40.  The 
examiner noted that a GAF of 31-40 was consistent with some 
impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  

The Board has also reviewed the records from the Vet Center 
and the VA Social Workers notes of the veteran's sessions.  

Analysis.  After reviewing the claims folder the Board has 
determined that the schedular criteria for a 100 percent 
rating for post-traumatic stress disorder have not been met.  
The veteran does not exhibit the symptoms outlined in 
38 C.F.R. § 4.130, Diagnostic Code 9411, for a 100 percent 
schedular rating.  The veteran's thought processes were goal 
directed no gross impairment was noted.  He denied both 
delusions and hallucinations.  He denied homicidal ideations 
and indicated that although he had persistent suicidal 
thoughts he did not have a current plan.  There is no 
indication in the record that he is a danger to himself or 
others.  He was appropriately dressed for both examinations.  
There is no indication in the record that he is unable to 
perform activities of daily living.  He was oriented to time, 
place, person and purpose.  Based on those findings the Board 
has concluded that the veteran does not meet the criteria for 
a 100 percent schedular rating for post-traumatic stress 
disorder.  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
noted that the Secretary of VA, in a supplemental memorandum 
in response to an order of the Court, stated that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent rating.  If the veteran's post-traumatic stress 
disorder results in total occupational impairment a 100 
percent schedular rating may be assigned even though he does 
not meet all of the enumerated factors in the diagnostic 
code.  

Even though the Court was referring to the old criteria for 
evaluating mental disorders (which are not applicable to this 
case since the veteran's claim for an increased rating was 
filed in January 1997 after the new criteria became 
effective), the situation is the same.  A careful reading of 
38 C.F.R. § 4.127, Diagnostic Code 9411 indicates that the 
enumerated list of symptoms are not all required for a grant 
of 100 percent.  The requirement is total occupational and 
social impairment, "due to such symptoms."  

In this case the question is whether total occupational 
impairment contemplates marginal employment.  The standard 
for a total rating in 38 C.F.R. § 4.16 states that marginal 
employment shall not be considered substantially gainful 
employment.  The recent VA General Counsel opinion, VAOGCPREC 
6-99, addresses the issue of whether a total rating based on 
unemployability may be considered when a schedular 100 
percent rating is in effect.  It does not address the 
converse situation which the appellant's case presents.

The veteran has asserted that because he is only marginally 
employed that a 100 percent schedular rating should be 
assigned.  The question presented by the veteran is whether 
or not marginal employment is synonymous with total 
occupational impairment under Diagnostic Code 9411.  In other 
words if a veteran is employed, but his employment is not 
considered substantially gainful employment, is he considered 
totally occupationally impaired under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Massy v. Brown, 
7 Vet. App. 204, 208 (1994) stated that the  Board must 
consider the factors as enumerated in the various rating 
criteria for determining the current level of disability from 
the service-connected post-traumatic stress disorder.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In granting a total rating based on a finding of only 
marginal employment the RO relied on 38 C.F.R. § 4.15 and 
4.16.  Those regulations are applied where the schedular 
rating is less than total.  In other words they are not 
applied when considering a schedular rating, but only after 
determining that a 100 percent schedular rating is not 
applicable.  The RO has correctly assigned a total rating 
based on individual unemployability where it found only 
marginal employment.  Those criteria based on marginal 
employment and inability to follow a substantial gainful 
occupation are found in 38 C.F.R. § 4.15 and 4.16, not in the 
diagnostic criteria for evaluating mental disorders under the 
Schedule for Rating Disabilities.  

The Board also notes that VA examination in March 1997 and 
November 1998 resulted in the assignment of Global Assessment 
of Functioning scores of 40 with 50 being the highest for the 
last year.  The examiners went further to explain that the 
veteran had major impairment in several areas such as work.  
The Court noted in Carpenter v. Brown, 8 Vet. App.240, 242 
(1995), that Global Assessment of Functioning (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  Even 
though the GAF score may be interpreted as representing 
inability to work, the facts in this situation clearly 
demonstrate that the veteran is working.  In the 
interpretations of the GAF assigned, the VA examiners stated 
that it represented "major" impairment in areas such as 
work, not "total" impairment.  

In this case the veteran began working while he was 
hospitalized at the VA in August 1994.  He has continued to 
work as a handyman or doing carpentry jobs.  The assignment 
of a total rating based on unemployability is recognition 
that he is only marginally employed.  Although he is only 
marginally employed he is employed, and for that reason total 
impairment in occupational functioning has not been 
demonstrated.  

The evidence does not demonstrate that the veteran's post-
traumatic stress disorder produces total occupational or 
social impairment as defined in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  A schedular 100 percent rating for post-
traumatic stress disorder is not warranted.  


ORDER

A 100 percent rating for post-traumatic stress disorder on a 
schedular basis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

